(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
Por ouaNojo, en esta apelación de Jesús Hernández Nieves se alega para que revoquemos 1a, sentencia condenatoria dic-tada contra él que la acusación no le imputa el delito de falsa representación e impostura por el que ha. sido condenado, y que la sentencia es contraria a la prueba;
Por cuanto, no existe el primero de dichos errores porque en la acusación se alega que el perjudicado entregó a; Emilio Nieves quince rollos de tabaco hilado valorados en $240 debido a las falsas representaciones que le hizo Hernández de ser Nieves persona de gran posición económica, de ser *1026solvente, de que su firma podía ser aceptada como buena y de que era portador de un cheque a su favor de $800;
Por ouaNTO, tampoco existe el otro error aleg’ado porque la prueba del fiscal, que fué creída por el tribunal inferior, es suficiente para justificar la sentencia,
Pon tanto, no es sostenible el recurso interpuesto por Hernández y confirmamos la sentencia por él apelada.